Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 08/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 08/31/2020 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claim 1 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to as ineligible under subject eligibility test. In the Subject Matter Eligibility Test for Products and Processes (Federal Register, Vol. 79, No. 241, dated Tuesday, December 16, 2014, page 74621), step 1, the claimed invention is a process, machine, manufacture or composition of matter. Also, see revised guidance 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019.
Claim 1
In step 2A - prong 1: This step inquires “does the claim recite an abstract idea, law or natural phenomenon”. This claim appears to directed to an abstract idea.  In this case, “a display control unit that displays a specifying frame for specifying a partial region in a display image displayed on a display unit and a color designation mark for designating a reference color from colors included in an image in the specifying frame, in superposition with the display image; an extraction unit that extracts an image corresponding to the reference color designated by the color designation mark from the image in the specifying frame, as a compositing target image; and a compositing unit that generates a composite image in which the compositing target image is composited in a selection image selected by a user.” falls under the abstract idea of either a mathematical concept (e.g. mathematical relationship, formula, equation or calculation) or a mental process (e.g. concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
In step 2A - prong 2: This step inquires “does the claim recite additional elements that integrate the judicial exception into a practical application”.  This step requires consideration of whether the claimed invention pertains to an improvement in either: (1) the functioning of the computer itself or (2) any other technology or technical field.  This claim comprises a “a display control unit, display unit, extraction unit, compositing unit”.  However, Enfish v. Microsoft “in concluding that the claims were not directed to an abstract idea (e.g. claims were sufficient under 35 USC 101), the court found the claims to improve computer functionality because the claim recited a specific data structure which is described in the specification as improving the way computers store and retrieve data from memory”.  In this case, Sartori Odizzio et al. (U.S. Publication 2018/0075523) in view of Webb et al. (U.S. Publication 2013/0328906) prior art rejection below is sufficient to rebut presumption of claims pertaining to an improvement in either: (1) the functioning of the computer itself or (2) any other technology or technical field.  As claims do not recite additional elements that integrate the judicial exception into a practical application, examiner submits claim limitations are respectfully insufficient under Step 2A, prong 2 (e.g. claim is not directed to a judicial exception). 
In step 2B:  the critical inquiry is does the claim recite additional elements that amount to “significantly more” than the judicial exception? Examiner submits analysis considered in step 2A concluded claims deemed not be a judicial exception.
Claim 13
In step 2A - prong 1: This step inquires “does the claim recite an abstract idea, law or natural phenomenon”. This claim appears to directed to an abstract idea.  In this case, “displaying a specifying frame for specifying a partial region in a display image displayed on a display unit and a color designation mark for designating a reference color from colors included in an image in the specifying frame, in superposition with the display image; extracting an image corresponding to the reference color designated by the color designation mark from the image in the specifying frame, as a compositing target image; and generating a composite image in which the compositing target image is composited in a selection image selected by a user.” falls under the abstract idea of either a mathematical concept (e.g. mathematical relationship, formula, equation or calculation) or a mental process (e.g. concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
In step 2A - prong 2: This step inquires “does the claim recite additional elements that integrate the judicial exception into a practical application”.  This step requires consideration of whether the claimed invention pertains to an improvement in either: (1) the functioning of the computer itself or (2) any other technology or technical field.  This claim comprises a “display unit”.  However, Enfish v. Microsoft “in concluding that the claims were not directed to an abstract idea (e.g. claims were sufficient under 35 USC 101), the court found the claims to improve computer functionality because the claim recited a specific data structure which is described in the specification as improving the way computers store and retrieve data from memory”.  In this case, Sartori Odizzio et al. (U.S. Publication 2018/0075523) in view of Webb et al. (U.S. Publication 2013/0328906) prior art rejection below is sufficient to rebut presumption of claims pertaining to an improvement in either: (1) the functioning of the computer itself or (2) any other technology or technical field.  As claims do not recite additional elements that integrate the judicial exception into a practical application, examiner submits claim limitations are respectfully insufficient under Step 2A, prong 2 (e.g. claim is not directed to a judicial exception). 
In step 2B:  the critical inquiry is does the claim recite additional elements that amount to “significantly more” than the judicial exception? Examiner submits analysis considered in step 2A concluded claims deemed not be a judicial exception.
Claim 14
In step 2A - prong 1: This step inquires “does the claim recite an abstract idea, law or natural phenomenon”. This claim appears to directed to an abstract idea.  In this case, “displaying a specifying frame for specifying a partial region in a display image displayed on a display unit and a color designation mark for designating a reference color from colors included in an image in the specifying frame, in superposition with the display image; extracting an image corresponding to the reference color designated by the color designation mark from the image in the specifying frame, as a compositing target image; and generating a composite image in which the compositing target image is composited in a selection image selected by a user.” falls under the abstract idea of either a mathematical concept (e.g. mathematical relationship, formula, equation or calculation) or a mental process (e.g. concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
In step 2A - prong 2: This step inquires “does the claim recite additional elements that integrate the judicial exception into a practical application”.  This step requires consideration of whether the claimed invention pertains to an improvement in either: (1) the functioning of the computer itself or (2) any other technology or technical field.  This claim comprises a “non-transitory computer-readable storage medium”.  However, Enfish v. Microsoft “in concluding that the claims were not directed to an abstract idea (e.g. claims were sufficient under 35 USC 101), the court found the claims to improve computer functionality because the claim recited a specific data structure which is described in the specification as improving the way computers store and retrieve data from memory”.  In this case, Sartori Odizzio et al. (U.S. Publication 2018/0075523) in view of Webb et al. (U.S. Publication 2013/0328906) prior art rejection below is sufficient to rebut presumption of claims pertaining to an improvement in either: (1) the functioning of the computer itself or (2) any other technology or technical field.  As claims do not recite additional elements that integrate the judicial exception into a practical application, examiner submits claim limitations are respectfully insufficient under Step 2A, prong 2 (e.g. claim is not directed to a judicial exception). 
In step 2B:  the critical inquiry is does the claim recite additional elements that amount to “significantly more” than the judicial exception? Examiner submits analysis considered in step 2A concluded claims deemed not be a judicial exception.
Dependent Claims
As to claims 2-12, these claims are rejected due to their dependence on claims 1 & 13-14 and are rejected for the same reasons.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8 & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over
Sartori Odizzio et al. (U.S. Publication 2018/0075523) in view of Webb et al. (U.S. Publication 2013/0328906)
As to claims 1 & 13-14, Sartori Odizzio discloses an image processing apparatus comprising: displays a specifying frame for specifying a partial region in a display image (See Fig. 8A-8I & [0064-0067] wherein the graphical user interface enables a user to filter available virtual makeup products according to regions of the face) and a color designation mark for designating a reference color from colors included in an image in the specifying frame (See Fig. 8A-8I & [0064-0067] wherein Figs. 8C-8I wherein composite images comprise virtual makeup color application with virtual customer overlay), in superposition with the display image (See Fig. 8A-8I & [0064-0067] wherein Figs. 8C-8I wherein composite images comprise virtual makeup color application with virtual customer overlay); extraction unit that extracts an image corresponding to the reference color designated by the color designation mark from the image in the specifying frame, as a compositing target image; (See Fig. 8A-8I & [0064-0067] wherein Figs. 8C-8I wherein composite images comprise virtual makeup color application with virtual customer overlay corresponding to displayed color sample)
Sartori Odizzio’s example embodiment is silent to a display unit and display control unit for displaying above image frames. 
However, Sartori Odizzio discloses a display unit (102, Fig. 1 & [0038] discloses client devices with graphical user interfaces displayed) and display control unit (122, Fig. 1 & [0038] discloses controlling output of displays via graphical user interface at client devices 102) for displaying above image frames. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Sartori Odizzio’s example embodiment’s disclosure to include the above limitations in order to industrialize network distribution and operation. (Also See [0008] for supporting rationale)
Sartori Odizzio is silent to a compositing unit that generates a composite image in which the compositing target image is composited in a selection image selected by a user.
However, Webb in the same field of endeavor of image color balance previewing discloses a compositing unit that generates a composite image in which the compositing target image is composited in a selection image selected by a user. (See Figs. 1-4, 6, 8-9, 11-12, Brief Summary & Abstract discloses selecting temperature balance parameters and previewing results before confirming desired result)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Sartori Odizzio’s example embodiment’s disclosure to include the above limitations in order to streamline image adjustment and confirmation of desired outcome. (See [0002-0013])
As to claim 2, Sartori Odizzio in view of Webb discloses everything as disclosed in claim 1. In addition, Sartori Odizzio discloses wherein the color designation mark is displayed in the specifying frame, and a relative positional relationship between the specifying frame and the color designation mark is predetermined. (See Fig. 8A-8I & [0064-0067] wherein color designation is placed in the bottom left portion of the overlaid image at the same location equidistance in all frames.)
As to claim 5, Sartori Odizzio in view of Webb discloses everything as disclosed in claim 1. In addition, Sartori Odizzio discloses wherein a color of the display image in a part on which the color designation mark is38 superposed is set as the reference color. (See Fig. 8A-8I & [0064-0067] wherein Figs. 8C-8I wherein composite images comprise virtual makeup color application with virtual customer overlay corresponding to displayed color sample)
As to claim 6, Sartori Odizzio in view of Webb discloses everything as disclosed in claim 5. In addition, Sartori Odizzio discloses wherein the display control unit further displays an indicator that has a larger area than the color designation mark and that represents the reference color. (See Fig. 8A-8I & [0064-0067] wherein Figs. 8C-8I wherein composite images comprise virtual makeup color application with virtual customer overlay corresponding to displayed color sample…See indicator banner above)
As to claim 7, Sartori Odizzio in view of Webb discloses everything as disclosed in claim 1. In addition, Sartori Odizzio discloses wherein the color designation mark has a shape surrounding a part of the display image, and the extraction unit sets a color of the display image surrounded by the color designation mark, as the reference color. (See Fig. 8A-8I & [0064-0067] wherein Figs. 8C-8I wherein composite images comprise virtual makeup color application with virtual customer overlay corresponding to displayed color sample)
As to claim 8, Sartori Odizzio in view of Webb discloses everything as disclosed in claim 7. In addition, Sartori Odizzio discloses wherein the display control unit further displays an indicator that has a larger area than a region of the display image surrounded by the color designation mark and that represents the reference color. (See Fig. 8A-8I & [0064-0067] wherein Figs. 8C-8I wherein composite images comprise virtual makeup color application with virtual customer overlay corresponding to displayed color sample…See indicator banner above)
As to claim 11, Sartori Odizzio in view of Webb discloses everything as disclosed in claim 7. In addition, Sartori Odizzio discloses an imaging unit ([0042] discloses a digital camera) that images a subject; a display unit that displays an image captured by the imaging unit; and the image processing apparatus according to claim 1. (102, Fig. 1 & [0038] discloses client devices with graphical user interfaces displayed)
As to claim 12, Sartori Odizzio in view of Webb discloses everything as disclosed in claim 11. In addition, Sartori Odizzio discloses wherein live view display of a display image is performed on the display unit. (102, Fig. 1 & [0038] discloses client devices with graphical user interfaces displayed)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sartori Odizzio et al. (U.S. Publication 2018/0075523) in view of Webb et al. (U.S. Publication 2013/0328906) as applied in claim 1 above, further in view of Scarpino (U.S. Publication 2009/0021695)
As to claim 3, Sartori Odizzio in view of Webb discloses everything as disclosed in claim 1 but is silent to a first reception unit that receives a size change instruction for enlarging or reducing the specifying frame, wherein the display control unit performs control for changing a size of the specifying frame in accordance with the size change instruction received by the first reception unit.
However, Abstract, [0052] & Fig. 4-12 discloses a first reception unit that receives a size change instruction for enlarging or reducing the specifying frame, wherein the display control unit performs control for changing a size of the specifying frame in accordance with the size change instruction received by the first reception unit. ([0052] discloses detecting whether user input has been received to enlarge the frames being displayed. Also see wherein display window size may be increased)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Sartori Odizzio’s example embodiment in view of Webb’s disclosure to include the above limitations in order to allow a clinician and/or technician to better see details even from a distance (See Abstract)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sartori Odizzio et al. (U.S. Publication 2018/0075523) in view of Webb et al. (U.S. Publication 2013/0328906) as applied in claim 1 above, further in view of KOBAYASHI et al. (U.S. Publication 2010/0182481)
As to claim 4, Sartori Odizzio in view of Webb discloses everything as disclosed in claim 1 but is silent to a second reception unit that receives a movement instruction for moving a position of the specifying frame, wherein the display control unit performs control for moving the position of the specifying frame in accordance with the movement instruction received by the second reception unit.
However, KOBAYASHI’s [0063] discloses a second reception unit that receives a movement instruction for moving a position of the specifying frame, wherein the display control unit performs control for moving the position of the specifying frame in accordance with the movement instruction received by the second reception unit. ([0063] discloses a time dial is rotated moving the position for images)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Sartori Odizzio’s example embodiment in view of Webb’s disclosure to include the above limitations in order to facilitate image ordering (See Abstract, [0009-0023])
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sartori Odizzio et al. (U.S. Publication 2018/0075523) in view of Webb et al. (U.S. Publication 2013/0328906) as applied in claim 1 above, further in view of OHASHI et al. (U.S. Publication 2011/0249863)
As to claim 9, Sartori Odizzio in view of Webb discloses everything as disclosed in claim 1 but is silent to wherein the extraction unit quantifies gradation of an entire image in the specifying frame and extracts an image in which a numerical value of gradation is within a reference color range including a numerical value of gradation to which the reference color corresponds, as the compositing target image.
However, OHASHI discloses wherein the extraction unit quantifies gradation of an entire image in the specifying frame and extracts an image in which a numerical value of gradation is within a reference color range including a numerical value of gradation to which the reference color corresponds, as the compositing target image. (S14-S15, Fig. 3, Abstract, Background, Summary & corresponding disclosure wherein a skin reference color is extracted and adjusted)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Sartori Odizzio’s example embodiment in view of Webb’s disclosure to include the above limitations in order to incorporate image expressiveness. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sartori Odizzio et al. (U.S. Publication 2018/0075523) in view of Webb et al. (U.S. Publication 2013/0328906) & OHASHI et al. (U.S. Publication 2011/0249863) as applied in claim 9 above, further in view of Yamana et al. (U.S. Publication 2018/0301171)
As to claim 10, Sartori Odizzio in view of Webb & OHASHI discloses everything as disclosed in claim 9 but is silent to a setting unit for allowing the user to set the reference color range.
However, Yamana’s [0133-0146] & Fig. 6 discloses a setting unit for allowing the user to set the reference color range. (See [0145] wherein color range including RGB color setting values are input by user)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Sartori Odizzio’s example embodiment in view of Webb & OHASHI’s disclosure to include the above limitations in order to limit detection area search criteria to facilitate detection accuracy. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661